DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2020-0075232 filed in Korean Intellectual Property Office (KIPO) on June 19, 2020 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on July 12, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Specification
The disclosure is objected to because of the following informality: “the etching of a lower region (210a in FIG. 3) of the a-Si layer” in paragraph 5 should be changed to --the etching of a lower region (310a in FIG. 3) of the a-Si layer. See Fig. 3 for more details.
Appropriate correction is required.
Claim Objections
Claims 1-6 and 9 are objected to because of the following informalities: 
In claim 1, line 5, “a first gas containing silicon” should read --the first gas containing silicon--.
In claim 2, line 2, “the supply flow rate of the second gas” should read --a supply flow rate of the second gas--.
In claim 3, line 2, “the supply flow rate of the second gas” should read --a supply flow rate of the second gas--.
In claim 4, line 2, “while the supply flow rate of the first gas is maintained constant” should read --while a supply flow rate of the first gas in the first step (S10) is maintained constant and a supply flow rate of the first gas in the second step (S20) is maintained constant-- for clarity.
In claim 5, line 1, “the supply flow rate of the first gas” should read --a supply flow rate of the first gas--.
In claim 5, line 2, “the supply flow rate of the first gas” should read --a supply flow rate of the first gas--.
In claim 6, line 2, “the supply flow rate of the first gas” should read --a supply flow rate of the first gas--.
Claim 9 recites the feature “wherein the second gas is a gas containing nitrogen” and it appears that the feature is redundant in view of “a second gas containing nitrogen” of the base claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yokoi JP H06138480 (its original document and machine-generated English translation used in rejection).
Regarding claim 1, Yokoi teaches a method for forming an amorphous silicon thin film (e.g., photoconductive layer; translation, [9], [21]), the method comprising: 
5a first step (S10) of providing a first gas containing silicon (e.g., SiH4 gas, Fig. 9) and a second gas containing nitrogen (e.g., NH3 gas, Fig. 9) on a substrate (100) (e.g., glass substrate, translation, [16]) to form a first amorphous silicon layer (310b) (e.g., partial layer of the photoconductive layer formed by the first step discussed above); and 
a second step (S20) of providing a first gas containing silicon (e.g., SiH4 gas, Fig. 9) on the substrate (100) having the first amorphous silicon layer (310b) formed thereon to form a second amorphous silicon layer (300a) (e.g., partial layer of the photoconductive layer formed by the second step discussed above).
Regarding claim 2, Yokoi teaches wherein the first step (S10) is performed while gradually decreasing the supply flow rate of the second gas (e.g., NH3 gas, Fig. 9) in a gradual manner (e.g., Fig. 9, translation, [17]: Also, the term “gradual” is broadly and reasonably interpreted to as --proceeding by steps or degree-- in view of a definition of Merriam-Webster.com. In Fig. 9 of Yokoi, the supply flow rate of NH3 gas is decreased in a proceeding manner by steps, thus Yokoi teaches this feature.).
Regarding claim 3, Yokoi teaches wherein the first step (S10) is performed while 15decreasing the supply flow rate of the second gas (e.g., NH3 gas, Fig. 9) in a stepwise manner (e.g., Fig. 9, translation, [17]).
Regarding claim 4, Yokoi teaches the method of claim 1, wherein the first step (S10) and the second step (S20) are performed while the supply flow rate of the first gas (e.g., SiH4 gas, Fig. 9) is maintained constant (e.g., Fig. 9, translation, [16]).
Regarding claim 7, Yokoi teaches the method of claim 1, wherein an initial supply flow rate of the second 5gas in the first step (S10) is 1 to 25% of an initial supply flow rate of the first gas in the first step (S10) (e.g., about 2.5 sccm to 100 sccm, Fig. 9).
Regarding claim 8, Yokoi teaches the method of claim 1, wherein the first gas is SiH4 (e.g., Fig. 9).
Regarding claim 9, Yokoi teaches t10the method of claim 1, wherein the second gas is a gas containing nitrogen (e.g., Fig. 9).
Regarding claim 10, Yokoi teaches the method of claim 1, wherein the second gas is at least one of NH3 and N2 (e.g., Fig. 9).
Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Niino US 5,945,241.
Regarding claim 1, Niino teaches a method for forming an amorphous silicon thin film (e.g., Fig. 3E, col. 12, lines 10-27; Example 1, Table 1, col. 26, line 42 to col. 28, line 29), 
the method comprising: 5a first step (S10) of providing a first gas containing silicon (e.g., SiH4, Table 1) and a second gas containing nitrogen (e.g., NO, Table 1) on a substrate (100) (e.g., substrate, Example 1; 101, Fig. 3E) to form a first amorphous silicon layer (310b) (e.g., charge injection preventing layer, Table 1; 105, Fig. 3E, col. 12, lines 10-27); and 
a second step (S20) of providing a first gas containing silicon (e.g., SiH4, Table 1) on the substrate (100) having the first amorphous silicon layer (310b) formed thereon to form a second amorphous silicon layer (300a) (e.g., first layer region of the photoconductive layer, second layer region of the photoconductive layer, and/or surface layer, Table 1; 111, 112 and/or 104, Fig. 3E, col. 12, lines 10-27).
Regarding claim 5, Niino teaches th20te method of claim 1, wherein the supply flow rate of the first gas in the first step (S10) and the supply flow rate of the first gas in the second step (S20) are different from each other (e.g., Table 1).
Regarding claim 6, Niino teaches the method of claim 5, wherein the method is performed while changing 1tPA4714-O the supply flow rate of the first gas in the first step (S10) to an initial supply flow rate of the first gas in the second step (S20) (e.g., Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi JP H06138480 (its original document and machine-generated English translation used in rejection) in view of Ishii et al. US 5,321,536.
Regarding claim 11, Yokoi teaches a method for manufacturing a semiconductor device (e.g., Yokoi, Fig. 9, Fig, 4, translation, [9], [21], [1]), the method comprising: 
an amorphous silicon thin film formation step of forming an amorphous silicon thin film (photoconductive layer; translation, [9], [21]) on a substrate (100) (e.g., glass substrate, [16]); 
wherein the amorphous silicon thin film formation step further comprises: 
5a first step (S10) of providing a first gas containing silicon (e.g., SiH4 gas, Fig. 9) and a second gas containing nitrogen (e.g., NH3 gas, Fig. 9) on a substrate (100) (e.g., glass substrate, [16]) to form a first amorphous silicon layer (310b) (e.g., partial layer of the photoconductive layer formed by the first step discussed above); and 
a second step (S20) of providing the first gas containing silicon (e.g., SiH4 gas, Fig. 9) on the substrate (100) having the first amorphous silicon layer (310b) formed thereon to form a second amorphous silicon layer (300a) (e.g., partial layer of the photoconductive layer formed by the second step discussed above).  
Yokoi does not explicitly teach an etching step of etching the amorphous silicon thin film formed on the substrate.
Ishii teaches an etching step of etching the amorphous silicon thin film (e.g., 8, Fig. 1, col. 6, lines 37-42) formed on the substrate (e.g., 1, Fig. 1, col. 6, lines 37-42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yokoi to include an etching step of etching the amorphous silicon thin film formed on the substrate (100) as suggested by Ishii for the purpose of obtaining an operable liquid crystal light valve device for example (e.g., Ishii, abstract, Fig. 9).
Regarding claim 12, Yokoi in view of Ishii teaches a semiconductor device manufactured by the method for manufacturing a semiconductor device according to claim 11 (e.g., Yokoi, Fig. 9, Fig, 4, translation, [9], [21], [1]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        September 26, 2022